Name: 97/385/EC: European Parliament Decision of 10 April 1997 giving discharge to the Commission in respect of the financial management of the seventh European Development Fund for the financial year 1995
 Type: Decision
 Subject Matter: management;  budget;  EU institutions and European civil service;  cooperation policy
 Date Published: 1997-06-19

 Avis juridique important|31997D038597/385/EC: European Parliament Decision of 10 April 1997 giving discharge to the Commission in respect of the financial management of the seventh European Development Fund for the financial year 1995 Official Journal L 162 , 19/06/1997 P. 0046 - 0049EUROPEAN PARLIAMENT DECISION of 10 April 1997 giving discharge to the Commission in respect of the financial management of the seventh European Development Fund for the financial year 1995 (97/385/EC) THE EUROPEAN PARLIAMENT,- Having regard to the Treaty establishing the European Community,- Having regard to the fourth ACP-EEC Convention (1),- Having regard to the balance sheets and revenue and expenditure accounts of the fifth, sixth and seventh European Development Funds (EDF) for the 1995 financial year (SEC(96) 0989),- Having regard to the Statement of Assurance and special report of the Court of Auditors concerning the activities of the sixth and seventh European Development Funds for the financial year 1995 together with the Commission's reply (C4-0109/97) (2),- Having regard to the recommendation of the Council of 17 March 1997 (C4-0148/97),- Having regard to the report of the Committee on Budgetary Control (A4-0121/97),1. Gives discharge to the Commission in respect of the financial management of the seventh European Development Fund for the financial year 1995 on the basis of the following amounts:>TABLE>>TABLE>2. Records its observations in the resolution which forms part of this Decision;3. Instructs its President to forward this Decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors, the European Investment Bank and the ACP-EU Assembly and to have them published in the Official Journal of the European Communities (L series).The Secretary-GeneralJulian PRIESTLEYThe PresidentJosÃ © MarÃ ­a GIL-ROBLES(1) OJ No L 229, 17. 8. 1991.(2) OJ No C 395, 31. 12. 1996, pp. 87 and 93.RESOLUTION containing the observations which form part of the Decisions granting discharge to the Commission in respect of the financial management of the sixth and seventh European Development Funds for the 1995 financial year THE EUROPEAN PARLIAMENT,- Having regard to Articles 137 and 206 of the Treaty establishing the European Community,- Having regard to Articles 73 and 77 of the financial Regulations applicable respectively to the sixth and seventh European Development Funds (EDF), under which the Commission is required to take all appropriate steps to act on the observations appearing in discharge decisions,- Having regard to the report of the Committee on Budgetary Control (A4-0121/97),Budgetization of the EDFs 1. Continues to endorse the basic concept of the EDFs multilateral development aid, this being the most effective and equitable method for the provision of long-term structural development aid; notes in this context that the current provisions for the financing of the EDFs still do not correspond to this concept, and will not do so until the funds are incorporated within the Community budget;2. Welcomes the proposal of the Commission to the Intergovernmental Conference that Declaration 12 annexed to the EC Treaty be deleted as a clear step in the direction of budgetizing the EDFs; calls on the Commission to present firm proposals in this regard by the end of 1997 in the context of the forthcoming negotiations on the revision of the financial perspectives;3. Notes that the democratic accountability of the Commission vis-Ã -vis the European Parliament in managing the EDFs continues to be subverted by the legal framework under which the EDFs operate; believes nonetheless that, in the interests of ensuring the maximum possible ongoing control over the implementations of the EDFs, this should not alone be an impediment to discharge for the 1995 financial year;4. Notes that the European Parliament has been consulted for an opinion on the Financial Regulation covering the eighth EDF; considers that it would be inappropriate for Parliament to give its view on this proposal until after clarification of the legal context in which it will apply;Budgetary implementation 5. Calls again on the Commission to introduce provisions allowing appropriations under national or regional indicative programmes, which remain unused for defined lengths of time following their transfer to subsequent EDFs, to be re-allocated to non-programmable aid programmes;Structural Adjustment 6. Stresses its continued support for the principle that respect for democratic practice be a precondition for the provision of assistance under the structural adjustment facility, and that Community action should aim to alleviate the serious adverse social consequences caused by structural reforms;7. Calls on the Commission, in consultation with the Bretton Woods institutions and other donors, to formulate fewer, clearer and more realistic conditions to be attached to structural adjustment packages; takes the view that such conditions and criteria must be applied universally and objectively to all beneficiary countries on the same basis; accepts nonetheless the fact that the Commission has to be able to respond flexibly to varying circumstances in ACP countries within the scope of these conditions;8. Calls on the Commission at the same time increasingly to focus EDF structural adjustment appropriations in countries whose domestic policies allow them to benefit from such assistance, therefore also to stop assistance to countries which are unable or unwilling to apply such policies;9. Calls on the Commission to focus more on deploying authorized aid for the benefit of the most underprivileged population categories and the sectors in need of assistance in the fairest possible way in accordance with the provisions in order to secure a more efficient distribution of funding (basic education, health service);10. Calls on the Commission not only to provide finance for aid projects but also, in parallel, to monitor such projects until completion;Statement of Assurance 11. Welcomes the clearly positive nature of the Statement of Assurance provided by the Court of Auditors, which represents significant progress with respect to the situation in 1994; notes however that the Court repeats its assertion that the legal framework in which the EDFs operate compromises sound financial management in a number of areas;Delegations 12. Accepts the need to distribute local representation resources between different Community external programmes; does not yet discern, however, any clear, global and coherent policy according to which decisions are taken as to which delegations are required for functional purposes.